(Pór la corte, a propuesta del
Juez Asociado Sr. Hutchison.)
Examinada la petición que antecede, aclare el peticiona-rio si constan o no de la faz de los autos en la corte municipal todos los hechos alegados como fundamentos de dicha petición y especialmente el hecho de haberse llevado a cabo *1003el procedimiento de que se queja a puertas cerradas y ha-berse denegado una solicitud presentada por el peticiona-rio en el sentido de que .la vista fuese pública, acompañán-dose a su escrito aclaratorio un memorándum de -autorida-des en apoyo de su alegado derecho a un término de 24 horas o más para preparar y' presentar su defensa y un affidavit de méritos demostrativo de la naturaleza de tal defensa y el perjuicio que haya podido sufrir el peticionario por ha-bérsele negado tal derecho.